DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is an allowance after pre-appeal decision dated 07/27/2022.
Reason for Allowance
2.	The following is an examiner’s statement of reasons for allowance: Claims 2-21 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 2, including a frame processor configured to process the image to obtain GUI information therefrom, the GUI information comprising extracted text corresponding to each of a plurality of selectable objects present in the image, and a selection of a first selectable object from among the plurality of selectable objects; a navigation determiner configured to automatically determine one or more navigation commands for the GUI based on the received operation request and the GUI information, the one or more navigation commands being configured to cause a change in a state of the GUI when applied thereto from the selection of the first selectable object to a selection of a second selectable object corresponding to the received operation request; and a command transmitter configured to transmit the one or more navigation commands for application to the GUI. Inter alia, independent claims 9 and 16 are allowable for similar reasons. The closest prior art Seyller (USPPGPub N 20150026718) teaches images extracted from the video signal, [0111] wherein the image is related to the EPG, Fig. 2/ item 208, [0048] wherein the subject matter 702 and sponsor 706 may be advertised within advertisement 700 using text, Fig. 7, [0087], [0040], Fig. 11/item 1104, [0114] and the media guidance application may cause the selectable advertisement generated at step 1306 to be displayed, [0112]-[0113], Figs. 8A-8B).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 13, 2022